 

ASSET TRANSFER AND ASSIGNMENT AGREEMENT

 

THIS Agreement entered into on this 4th day of April, 2014 to be effective as of
the 10 day of October, 2013 (the “Effective Date”), by and between TRADITION
STUDIOS IP ACQUISITION, LLC, a Delaware limited liability company (the
“Transferor”) and PULSE ENTERTAINMENT CORP, a Delaware corporation (the
“Transferee”).

 

Background

 

In an effort to accommodate the future investors in the business of the
Transferor, who would require as a condition of their investment that the
business be taxed as a C corporation, the Transferor caused the Transferee to be
formed and then transferred its entire business as a going concern to the
Transferee on the Effective Date in a transaction intended to qualify under
Section 351 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

Agreement

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants herein contained, the receipt and sufficiency of which are
acknowledged by each Party hereto, the Parties hereto, intending to be legally
bound, hereby covenant and agree with each other as follows.

 

ARTICLE ONE
INTERPRETATION

 

1.1 Definitions. Whenever used in this Agreement, unless there is something in
the subject matter or context inconsistent therewith, the following words and
terms shall have the respective meanings ascribed to them in this Section 1.01:

 

(a) Agreement - “Agreement” means this Asset Transfer and Assignment Agreement
and all instruments supplemental hereto or in amendment or confirmation hereof;

 

(b) Assets - “Assets” means any and all assets of the transferor existing on the
date of this agreement, including, without limitation, (1) cash, (2) securities,
notes or other obligations of third-parties to pay money, (3) all rights
pursuant to any executed contract, (4) any copyright, trademark, trade dress,
patents, digital animation rights, trade secrets, or other intellectual property
rights, (5) all websites and domain names, (6) all trade secrets, confidential
information,

(7) business plans, strategies, and customer lists, and (8) any other asset that
is or may become necessary of helpful to the operation of Transferor’s business.

 

(c) Tax - “Tax” shall mean any net income, alternative or add on minimum tax,
advance corporation, gross income, gross receipts, sales, use, ad valorem,
franchise, profits, license, value added, withholding, payroll, employment,
excise, stamp or occupation tax, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest or any penalty imposed
by any governmental authority with respect thereto, and any liability for such
amounts as a result either of being a member of an affiliated group or of a
contractual obligation to indemnify any other entity.

 

-1-

 

  

1.2 Gender and Number. In this Agreement, words importing the singular include
the plural and vice versa and words importing gender include all genders.

 

1.3 Entire Agreement. This Agreement together with the agreements and other
documents to be delivered pursuant hereto, constitute the entire agreement
between the Parties pertaining to the subject matter hereof and supersede all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties and there are no warranties, representations or other
agreements between the Parties in connection with the subject matter hereof
except as specifically set forth herein and therein. No supplement, modification
or amendment to this Agreement and no waiver of any provision of this Agreement
shall be binding on any Party unless executed by such Party in writing. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision (whether or not similar) nor shall
such waiver constitute a continuing waiver unless otherwise expressly provided.

 

1.4 Article and Section Headings. Article and Section headings contained herein
are included solely for convenience, are not intended to be full or accurate
descriptions of the content thereof and shall not be considered part of this
Agreement.

 

1.06 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida and the federal laws of the
United States applicable therein and shall be treated, in all respects, as a
Florida contract.

 

ARTICLE TWO
TRANSFER OF ASSETS

 

2.01 Transfer of Assets. Transferor hereby transfers, assigns, delivers and set
over all of its rights, title and interests in the Assets to the Transferee
effective as of the Effective Date. Transferor has obtained consents of third
parties which are necessary for the assignment of the Assets.

 

2.03 Further Assurances - On or after the Effective Date and without further
consideration, at Transferee’s reasonable request, Transferor will execute and
deliver further instruments of conveyance, assignment and transfer and will
take, or cause to be taken, other actions as is reasonably required to carry out
the effective conveyance, assignment and transfer to Transferee of any of the
Assets. Transferee shall reimburse Transferor for any reasonable expenses he
incurs in response to such requests.

 

ARTICLE THREE
ASSUMPTION OF LIABILITIES

 

3.0 Assumption of Liabilities. Transferee hereby agrees to assume any and all
liabilities of the Transferor and to perform any and all contracts of the
Transferor.

 

ARTICLE FOUR
TRANSFER OF STOCK

 

4.0 Transfer of Stock. Transferee has issued to Transferor, effective as of the
Effective Date, 6,500,000 shares of common stock of the Transferee.

 

ARTICLE FIVE
REPRESENTATIONS AND WARRANTIES

 

5.1 Representations and Warranties of the Transferor. The Transferor represents
and warrants to the Transferee that, to the best of Transferor’s knowledge, on
the date hereof and as of the Closing Date: (i) Transferor has no outstanding
liabilities; (ii) Transferor has not failed to perform its obligations when due,
and (iii) Transferor has all necessary power, authority and capacity to enter
into this Agreement and to perform his obligations hereunder and to execute and
deliver this Agreement and to consummate the transactions contemplated hereby.

 

5.2 Representations and Warranties of the Transferee. The Transferee hereby
represents and warrants to the Transferor that, to the best of Transferee’s
knowledge, on the date hereof and as of the Closing Date: (i) the Transferee is
a Corporation organized and validly existing and in good standing under the laws
of the state of Delaware; and (ii) the Transferee has all necessary power,
authority and capacity to enter into this Agreement and to perform its
obligations hereunder and the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action on the part of the Transferee.

 

-2-

 

 

ARTICLE SIX
MISCELLANEOUS

 

6.01 Complete Agreement. This Agreement and the instruments to be delivered
hereunder constitute the complete and exclusive agreement between the parties.
and they supersede all prior written and oral statements or agreements. Except
as expressly provided otherwise herein, this Agreement may not be amended
without the written consent of the parties hereto. Oral agreements which purport
to amend this Agreement shall not be enforceable.

 

6.2. Applicable Law. All questions concerning the construction, validity and
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement shall be governed by the laws of the State of Florida, without
regard to conflict of laws rules.

 

6.3. Section Titles. The headings herein are inserted as a matter of convenience
only and do not define, limit or describe the scope of this Agreement or the
intent of the provisions hereof.

 

6.4. Binding Provisions. This Agreement is binding upon, and inures to the
benefit of, the parties hereto and, as applicable, their respective heirs,
executors, administrators, personal and legal representatives, successors and
assigns.

 

6.5. Terms. Common nouns and pronouns shall be deemed to refer to the masculine,
feminine, neuter, singular and plural, as the identity of the Person may in the
context require.

 

6.6. Counterparts; Signatures Transmitted by Facsimile. This Agreement may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original and all of which, when taken together, constitute one and the
same document. The signature of any party to any counterpart shall be deemed a
signature to, and may be appended to, any other counterpart. For evidentiary
purposes, signatures transmitted by facsimile will have the same effect as
original signatures.

 

6.07 Tax Treatment. The parties hereto intend for the transactions contemplated
by this Agreement to qualify as a tax-free contribution to a corporation under
Section 351 of the Code.

 

IN WITNESS WHEREOF the Parties have duly executed this Agreement effective on
the date first set forth at the beginning hereof.

 

TRANSFEROR:       TRADITION STUDIOS IP ACQUISITION, LLC         By: /s/ John
Textor     John Textor, Manager           TRANSFEREE:     PULSE ENTERTAINMENT
CORP         By: /s/ John Textor     John Textor, Executive Chairman  

 

-3-

 

 

